DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and remarks filed on 06/30/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 17-18 and 29-35 are pending; Claims 1-16, 19-28, and 36-43 are cancelled; Claims 17 and 29-35 are amended; and Claims 17-18 and 29-35 are under examination.  

Withdrawal of Objections 
The objection to Claims 29 and 35 is withdrawn due to the amendment to the claims filed on 06/30/2022.
The objection to the abstract is withdrawn because it has 149 words, as Applicant indicated in the 06/30/2022 response.

Withdrawal of Rejections
The rejection of Claims 30 and 32-34 under 35 U.S.C. 112(b) is withdrawn due to the amendment to the claims filed on 06/30/2022.
The rejection of Claims 17, 18, 20, and 29-35 under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. is withdrawn due to the amendment to or cancellation of the claims filed on 06/30/2022.

Specification
The amendment to the specification submitted on 06/30/2022 is objected to due to the recitation “the file entitled Sequence_Listing_2021-01-15 … was created on February 3, 2021”. There is no Sequencing Listing indicated with the creation date “February 3, 2021”.  Applicant argued in the 06/30/2022 response (page 6) that “the file name, file size, and the date of creation are sufficient to identify the CRF file”. This argument is not persuasive, because no file is labeled with the file name “Sequence_Listing_2021-01-15” and the creation date “February 3, 2021”. The information currently provided is not sufficient to identify the CRF file.  

Claim Objections
Claim 30 is objected to because of the recitation “consists of a solvent and a solute … the solute and its concentration are respectively 60-150 g/L of glucose … protein powder, respectively,  and the pH is 4.5-6.5”. It is noted that a duplicate term “respectively” is recited in the claim, and there are multiple solutes, not a single solute, in the claimed medium. The recited phrase should be corrected to “consists of a solvent and solutes … the solutes and their concentrations are 60-150 g/L of glucose … protein powder, respectively,  and the pH of the fermentation medium is 4.5-6.5”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, First Paragraph
Claims 17-18 and 29-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in the entire scope with these claims. This rejection is maintained.
Claims 17-18 and 29-35 employ S. limacinum strain HS01 deposited at the CGMCC with the deposit number of CGMCC 13746 in the claimed invention. Since the microorganism strain of S. limacinum CGMCC13746 is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  
In the response filed on 06/30/2022 (page 8), Applicant states that S. limacinum strain CGMCC13746 has been deposited at the China general microorganism collection Center, in accord with the Budapest treaty. However, there is no indication in the specification as to public availability of the strain. Given that the strain has been deposited at the CGMCC under the terms of the Budapest Treaty, an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number is required.  To satisfy the deposit requirement made herein,  the affidavit, declaration, or statement must state that the specific S. limacinum strain HS01 having the deposit number of CGMCC 13746 has been deposited under the Budapest Treaty and that they will be available to the public under the conditions specified in 37 CFR 1.808.
 
Claim Rejections - 35 USC § 103
Claims 17-18 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (Australian Journal of Agricultural Research, 2006, 57:13-20, of record) in view of  (CN 106987528, published on 7/28/2017, cited in IDS, machine-translated English version of record).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection. According to MPEP 706.02(b)(1)(C), the filing date of the priority document is not perfected unless applicant has filed a certified priority document in the application and an English language translation when the document is not in English (see 37 CFR 1.55(g)). For the instant Application, English-translated priority documents (CN201810300872.8, CN201810300876.6, and CN201810297773.9) are required.
Regarding Claims 17, 18, and 35, Chin et al. teach a method of generating Schizochytrium limacinum through fermentation to be used as a source of docosahexaenoic acid (DHA) to laying hens (title, abstract); and Chin et al. further teach a method for improving quality of an egg (i.e. animal product) produced by a laying hen, comprising a step of feeding the laying hen (reading on “animal”, “poultry”, and “chicken” in the claims 17 and/or 35) with Schizochytrium limacinum (strain SR-21) as a dietary supplement for DHA, thereby increasing DHA content in the egg (title, abstract, Table 8, page 14/the paragraph spanning both columns, page 16/right column/para. 4), wherein the feeding amount of the Schizochytrium limacinum (SR-21) is 1.0% or 3.0% mass content in the food fed to the laying hens (abstract/lines 8-9; page 14: left column/last 2 lines, right column/line 1; Table 1).
Chin et al. teach feeding the hens with Schizochytrium limacinum strain SR-21, but they do not teach feeding the hens with Schizochytrium limacinum strain HS01 having the deposit number of CGMCC13746, as required by the based claim 17.
It would have been obvious to modify the method of Chin et al. by replacing the Schizochytrium limacinum strain SR-21 with the Schizochytrium limacinum strain HS01 having the deposit number of CGMCC13746 for feeding the laying hens as a source of DHA for improving quality of the egg product, because it had been known in the art that the Schizochytrium limacinum strain HS01/CGMCC13746 has a higher DHA content compared to the Schizochytrium limacinum strain SR-21.  In support, Chen et al. teach a DHA-producing bacterial strain: Schizochytrium limacinum HS01 having the deposit number CGMCC13746 at the CGMCC, and also a method for producing DHA-containing Schizochytrium limacinum, which comprises fermenting/culturing the Schizochytrium limacinum HS01/CGMCC13746 to obtain a fermentation broth, which is then dried; and Chen et al. showed that the DHA in the fermentation broth accounted for 45.0% to 60.0% of the oil, indicating the strain HS01/CGMCC13746 has important application value (paragraphs 0009, 0012, 0025, 0078, Example 2). Given that there is only 27 to 28% DHA of the oil in the fermentation broth of Schizochytrium limacinum strain SR-21 (see page 15/right column/line 6-8 in Chin et al.), one of ordinary skill in the art would have recognized that the strain HS01/CGMCC13746 of Chen et al. produces much higher DHA, has important application value, and is a more effective resource for providing DHA nutrient, thus being motivated to replace the strain SR-21 of Chin et al. with the strain HS01/CGMCC13746 of Chen et al. for feeding the laying hens in the method of Chin et al. for improving the quality of the egg product. One of ordinary skill in the art has a reasonable expectation of success at replacing the strain SR-21 with the strain HS01, because both strains are DHA-containing Schizochytrium limacinum strains, thus sharing similar properties. Furthermore, just like the strain SR-21 the strain HS01 taught by Chen et al. is also used as a dietary supplement for providing DHA resource (see paragraphs 0002, 0004-5 of Chen et al), thus being readily applicable to the method of Chin et al. for feeding the hens.  
Regarding Claim 29, this claim further limits the “preparation” specified in claim 17, but does not further limit claim 17 to require that “the preparation” in claim 17 is fed to the animal. Since the claim 29 comprises a step of feeding either the Schizochytrium limacinum or the preparation to the animal, the Schizochytrium limacinum suggested by the cited prior art would meet the requirement of the claims 29.  It is noted that Chin et al. further teach a process of preparation comprising cultivating the Schizochytrium limacinum to obtain a fermentation broth (page 14/left column/para. 2). As such, the teachings of the cited prior art would still render claim 29 to be obvious even through this claim further requires feeding “the preparation” to the animal.
Regarding Claim 30, this claim further limits the “preparation” specified in claim 17, but does not further limit claim 17 to require that “the preparation” in claim 17 is fed to the animal. Thus, the claim 30 is rejected for the same reasons as indicated for claim 29. Examiner further notes that the claim 30 limits the “preparation” by the product-by-process limitation, and the cultivating with the specified fermentation medium recited in the claim is not an active step in the claimed method. Product-by-process is not limited to the manipulations of the recited steps, only to the structure implied by the steps, and determination of patentability is based on the product itself, not on a method for its production. Examiner notes that the teachings of the cited prior art would still render the claim to be obvious, even though this claim further requires feeding “the preparation” to the animal. This is because there is no evidence to support that the preparation made based on the claimed product-by-process is structurally different from the preparation made by the fermentation process of Chin et al., which uses a fermentation medium comprising glucose, yeast extract, peptone, and salts (page 14/left column/para 1).
Regarding Claims 31 and 32, these two claims further limit the “preparation” specified in claim 17, but do not further limit claim 17 to require that “the preparation” in claim 17 is fed to the animal. Thus, the claims 31 and 32 are rejected for the same reasons as indicated for claim 29.  It is noted that Chin et al. further teach generating a Schizochytrium limacinum powder through a lyophilized process, i.e. freeze drying (page 14/left column/para. 3/lines 2-3). As such, the teachings of the cited prior art would still render the claims obvious even through these claims further require feeding “the preparation” to the animal.
Regarding Claims 33 and 34, these two claims further limit the “preparation” specified in claim 17, but do not further limit claim 17 to require that “the preparation” in claim 17 is fed to the animal. Thus, the claims 33 and 34 are rejected for the same reasons as indicated for claim 29. It is noted that Chin et al. further teach adding an oil-soluble antioxidant, i.e. vitamin E (mixed natural tocopherols), to the food supplied with the Schizochytrium limacinum  (page 14/right column/para. 1/lines 1-2, Table 1). As such, the teachings of the cited prior art would still render the claims obvious even through these claims further require feeding “the preparation” to the animal.
It is noted that Chen et al. further teach a fermentation medium for culturing the Schizochytrium limacinum HS01/CGMCC13746 , which comprises a solute and water, wherein concentrations of components in the solute are: glucose 20-120g/L (such as 20-60g/L, 60-120g/L, 20g/L, 60g/L or 120g/L) /L), corn steep powder 3-15g /L (such as 3-10g/L, 10-15g/L, 3g/L, 10g/L or 15g/L), Na2SO4 5-24g/L (such as 5-14g/L, 14-24g/L, 5g/L,14g/L or 24g/L), KCl 0.1-1.0g/L (such as 0.1-0.5g/L, 0.5-1.0g/L, 0.1g/L, 0.5g/L or 1.0g/L), MgSO4 1.0-3.0g/L (such as 1.0-2.0g/L, 2.0-3.0g/L, 1.0g/L, 2.0g/L or 3.0g/L), K2SO4 0.3-1.5g/L (such as 0.3-1.0g/L, 1.0-1.5g/L, 0.3g/L, 1.0g/L or 1.5g/L), KH2PO4 0.5-1.5g/L (such as 0.5-1.0g/L, 1.0-1.5 g/L, 0.5g/L, 1.0gor 1.5g/L), (NH4)2SO4 0.5-1.5g/L (such as 0.5-1.0g/L, 1.0-1.5g/L, 0.5g/L, 1.0g/L or 1.5g/L), CaCl2  0.1-1.0g/L (such as 0.1-0.5g/L, 0.5-1.0g/L, 0.1g/L, 0.5g/L or 1.0g/L L), glutamic acid or sodium glutamate 5-15g/L, as well as yeast powder 5-15g/L (such as 5-10g/L); the pH is   between 5.0 to 6.5 (paragraphs 0013, 0023, 0024). This fermentation medium taught by Chen et al. is similar to the one disclosed in Claim 30. Given the concentrations or contents of the fermentation medium can be readily modified by routine optimization for increasing biomass and DHA in the fermentation broth, the teachings of Chen et al. further render the limitations of the claim 30 to be obvious. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention
 
Response to Arguments
Applicant's arguments about the rejection of claims 17-18 an 29-35 under 35 U.S.C. 112(a) in the response filed on 06/30/2022 (pages 7-8) have been fully considered but they are not persuasive. As indicated above, Applicant failed to provide the statement for public availability of the claimed CGMCC 13746 strain under conditions specified in 37 CFR 1.808.  Thus, this rejection is maintained.

Applicant's arguments about the rejection of claims 17-18, 20 an 29-35 under 35 U.S.C. 102(a)(1) in the response filed on 06/30/2022 (pages 8-9) have been fully considered but they are moot because the rejection has been withdrawn.

Applicant's arguments about the rejection of claims 17-18 an 29-35 under 35 U.S.C. 103 in the response filed on 06/30/2022 (pages 9-13) have been fully considered but they are not persuasive for the following reasons.
In response to Applicant’s arguments based on qualification of the prior art Chen in page 9 of the 06/30/2022 response, the English-translated versions of the priority documents: CN201810300872.8, CN201810300876.6, and CN201810297773.9 must be provided to perfect the filing date of the priority documents, as indicated above (see page 5). It is noted that the English translation which Applicant submitted on 06/30/2022 is for CN 106987528 published on 7/28/2017, not for any of the priority documents of the instant application.  Given Applicant failed to provide the English language translation, the instant application cannot get the filing date 4/4/2018 of the priority documents. Accordingly, the filing date of the instant application is 11/14/2018; and the reference Chen, having a publication date of 7/28/2017, is not in the grace period of the instant application, thus being a qualified prior art.   
Applicant’s arguments about comparative experiments disclosed in the examples/specification of the instant application in pages 9-13 of the 06/30/2022 response are not persuasive, because these arguments are based on the features not recited in the claims. It is noted that the disclosure of the specification does not read on the claims. Further, the base claim 17 does not recite any limitation to define the structure of the Schizochytrium composition. As such, the scope of the composition fed to the animal in the claimed method encompasses those taught by Chen et al. With regard to the culture medium recited in the claim 30, this claim limits the “preparation” by the product-by-process limitation.  Product-by-process is not limited to the manipulations of the recited steps, only to the structure implied by the steps, and determination of patentability is based on the product itself, not on a method for its production. See MPEP 2113. It is further noted that culturing the claimed strain with the culture medium recited in the claim 30 does not necessarily generate a preparation same as the one disclosed in the examples of the instant specification, because the claim 30 does not recite all the steps of the culturing and preparation processes disclosed in the examples of the specification. Thus, the preparation produced in the claim 30 is not necessarily distinct from those taught by Chen et al.
Overall, the claims 17-18 and 29-35 would have been obvious over the combined teachings of Chin et al. and Chen et al. for all the reasons indicated above.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/Qing Xu/

Patent Examiner
Art Unit 1653
	
	
/ALLISON M FOX/Primary Examiner, Art Unit 1633